359 F.2d 435
BLOUNT CONSTRUCTION CO., Appellant,v.The HOUSING AUTHORITY OF the CITY OF ATHENS, GEORGIA, Appellee.
No. 22661.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
Herman H. Hamilton, Jr., John F. Andrews, and Capell, Howard, Knabe & Cobbs, Montgomery, Ala., for appellant.
Edwin Fortson and Fortson, Bentley & Griffin, Athens, Ga., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM:


1
Upon careful consideration of the record and briefs on this appeal, we conclude that the judgment of the trial court should be affirmed. We cannot state the grounds for the affirmance any better than was done in the carefully considered opinion of the trial court.


2
The judgment is therefore affirmed for the reasons and on the grounds announced in Judge Bootle's opinion, D.C., 253 F. Supp. 188.